Citation Nr: 0324403
Decision Date: 09/17/03	Archive Date: 01/21/04

DOCKET NO. 01-06 948               DATE SEP 17, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUE

Entitlement to an increased rating for postoperative residuals,
right knee, currently rated as 10 percent.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION 

The veteran had active military service from January 1980 to August
1981.

This matter comes before the Board of Veterans' Appeals (Board)
from a June 2000 rating decision by the Department of Veterans
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the
RO denied a claim for an increased evaluation for the veteran's
right knee disability. The veteran filed a timely appeal with
respect to that denial.

In a March 2003 Board decision, the Board denied the veteran's
claim. In April 2003, the veteran sent correspondence to the Board
requesting reconsideration. On July 17, 2003, the veteran's
representative filed a motion for reconsideration of the Board's
decision.

In correspondence from a Deputy Vice Chairman of the Board dated
August 19, 2003, the veteran was informed that the Board's March
2003 decision would be vacated and that a new decision would be
entered. The veteran's reconsideration motion was rendered moot by
a separate decision in which the Board has vacated its March 2003
decision under the provisions of 38 C.F.R. 20.904.

REMAND

In November 2002 the Board informed the veteran of the provisions
of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.
5103, 5103A, 5107 (West 2002). Also, while the case was pending
before the Board the veteran submitted medical evidence pertinent
to his claim, which the RO has not had the opportunity to review.
The Court of Appeals for the Federal Circuit has recently
invalidated the regulations, which empowered the Board to issue
written notification pertaining to requirements of the VCAA and to
consider additional evidence without prior RO review in the absence
of a waiver of such review by the appellant or his representative.
Disabled American Veterans v. Secretary of Veterans Affairs, 327
F.3d 1339 (Fed. Cir. 2003). 

The recently submitted medical evidence shows that the veteran
underwent a total right knee arthroplasty in April 2002. As such,
the Board finds that a current examination is warranted.

For the above reason, this case must be remanded for the following
actions:

1. The RO must review the claims file and ensure that all
notification and development action required by 38 U.S.C.A. 5102,
5103, and 5103A (West Supp. 2002) are fully complied with and
satisfied. See also 38 C.F.R. 3.159 (2002); Quartuccio v. Principi,
16 Vet. App. 183 (2002).

2. The RO is requested to furnish the veteran with the appropriate
release of information forms in order to obtain copies of any
additional treatment records from his physician Dr. D. K. G.
covering the period from March 2003 to the present.

3. A VA examination should be conducted by an orthopedist in order
to determine the severity of the service-connected postoperative
residuals of the arthroplasty of the right knee. The claimsfolder
should be made available to the examiner prior to the examination.
All testing deemed necessary should be conducted. It is requested
that the examiner obtain a detailed occupational history. The
examiner should specifically note the range of motion of knee and
to list what is the normal range of motion. The examiner should
also describe any functional loss due to pain, weakened movement,
excess fatigability, and incoordination, to include the degree of
functional loss that is likely to result from flare-up or extended
use. A

- 3 -

complete rationale for any opinion expressed should be included in
the examination report.

4. Thereafter, the RO should readjudicate the issue of entitlement
to a rating in excess of 10 percent for a right knee disability. If
the benefit sought is not granted the appellant and his
representative should be furnished a supplemental statement of the
case and an opportunity to respond.

Thereafter, the case should be returned to the Board for further
appellate consideration.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.43 and 38.02.

ROBERT P. REGAN 
Veterans Law Judge, Board of Veterans' Appeals

- 4 -

Under 38 U.S.C.A. 7252 (West Supp. 2002), only a decision of the
Board of Veterans' Appeals is appealable to the United States Court
of Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 5 -



